Filed 6/13/08                         NO. 4-07-0187

                              IN THE APPELLATE COURT

                                       OF ILLINOIS

                                   FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                     )     Appeal from
            Plaintiff-Appellant,                         )     Circuit Court of
            v.                                           )     Macon County
PHILLIP L. LEGGIONS,                                     )     No. 06CF1546
            Defendant-Appellee.                          )
                                                         )     Honorable
                                                         )     James R. Coryell,
                                                         )     Judge Presiding.


              PRESIDING JUSTICE APPLETON delivered the opinion of the court:

              In November 2006, the State charged defendant, Phillip L. Leggions, with

unlawful possession of a controlled substance (720 ILCS 570/402(c) (West 2006)). In

December 2006, he filed a motion for suppression of evidence on the grounds that the

police lacked probable cause or reasonable, articulable suspicion to seize him. At the

conclusion of an evidentiary hearing, the circuit court granted the motion. The court

found that the police lacked probable cause to arrest defendant and that two people

exiting one vehicle and entering another--even in a high-crime area--did not create a

reasonable suspicion of criminal activity so as to justify an investigatory stop.

              The State appeals, arguing the police had a reasonable suspicion of

criminal activity, for the area was known for narcotics trafficking, and when people got

out of their own vehicle and into another vehicle, it often meant they were buying and

selling narcotics. We conclude that a finding of reasonable suspicion in these circum-
stances would subject too many innocent travelers to arbitrary detention--and with little

more, in the way of justification, than their presence in a high-crime neighborhood.

Therefore, we affirm the circuit court's judgment.

                                    I. BACKGROUND

              Michael Gannon was a patrol sergeant with the Decatur police department,

and he testified that on October 23, 2006, he organized a surveillance of the 1100 and

1200 blocks of East Leafland Avenue. During the first six months of 2006, there had

been 12 shooting incidents in those blocks, where gangs, drugs, and murder were

rampant. The house at 1128 East Leafland Avenue was a hangout of the Leafland Street

Boys' Gang. Gannon personally had "been involved in four weapons seizures from

people either coming to or leaving that residence two months prior to this incident," and

he also "personally [had] been involved in numerous [drug] transactions at that

location."

              Gannon testified that at 2:30 p.m. on October 23, 2006, he took a position

two to three blocks away from 1128 East Leafland Avenue. He had an unobstructed view

of the house. Within 15 minutes, he saw a green GMC Yukon sport utility vehicle park

almost directly in front of the house. Within two minutes, a smaller, dark vehicle pulled

up behind the Yukon, and two black men got out of that vehicle and into the Yukon.

Gannon believed a drug deal was "going down" because in his "12 years of observing

numerous drug transactions," "individuals [met] at a location, exit[ed] their vehicle,

g[o]t in another vehicle, complete[d] a transaction[,] and then le[ft]." On this occasion,

Gannon did not see any drugs or guns from his vantage point two or three blocks away,

nor did he see anything change hands. About five minutes after the two men entered the

                                           -2-
Yukon, Gannon radioed the other police officers on the scene to move in and investigate,

and a squad car pulled in front of the Yukon. Six to eight officers, pistols drawn, ordered

everyone in the Yukon to show their hands.

              Because the side windows of the Yukon were tinted, the officers opened its

doors to make sure no one was pointing a firearm at them. The passengers raised their

hands, but defendant, in the driver's seat, put his hands down toward his feet. A

Decatur police officer, Chad Shull, ordered everyone out of the Yukon. He then saw, in

plain view, a brown piece of paper in the middle of the driver's-side floorboard, between

the driver's seat and the brake pedal, and on top of the brown paper, a white substance

that looked like crack cocaine. The substance field-tested positive. The police arrested

defendant for unlawful possession of a controlled substance (720 ILCS 570/402(c)

(West 2006)).

                                        II. ANALYSIS

                                   A. Standard of Review

              When reviewing a circuit court's ruling on a motion for suppression of

evidence, we uphold the court's factual findings unless they are against the manifest

weight of the evidence. People v. Gherna, 203 Ill. 2d 165, 175, 784 N.E.2d 799, 805

(2003). If we accept the court's findings of fact, we decide de novo whether those facts

require a suppression of evidence. Gherna, 203 Ill. 2d at 175, 784 N.E.2d at 805. The

parties do not dispute the facts in this case; they dispute the legal effect of those facts.

Our standard of review is de novo.

  B. Initially, Was the Seizure of Defendant an Investigatory Stop or Was It an Arrest?

              The fourth amendment provides that "[t]he right of the people to be secure

                                             -3-
in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated." U.S. Const., amend. IV. Likewise, under our state

constitution, "[t]he people shall have the right to be secure in their persons, houses,

papers[,] and other possessions against unreasonable searches[] [and] seizures." Ill.

Const. 1970, art. I, §6. We interpret article I, section 6, in "limited lockstep" with the

fourth amendment. People v. Caballes, 221 Ill. 2d 282, 313, 851 N.E.2d 26, 44 (2006)

(reaffirming the "limited lockstep" doctrine). "Under this approach, [Illinois courts] will

'look first to the federal constitution, and only if federal law provides no relief [will they]

turn to the state constitution to determine whether a specific criterion--for example,

unique state history or state experience--justifies departure from federal precedent.' "

Caballes, 221 Ill. 2d at 309, 851 N.E.2d at 42-43, quoting L. Friedman, The Constitu-

tional Value of Dialogue and the New Judicial Federalism, 28 Hastings Const. L.Q. 93,

104 (2000). Neither of the parties argues for a departure from federal precedent on the

ground that article I, section 6, of the Illinois Constitution requires a different outcome

than the fourth amendment. Therefore, we interpret the quoted provisions from the two

constitutions as having the same meaning and effect.

              In his motion for suppression of evidence, defendant claims the "seizure"

of his "person" by the police was "unreasonable." See U.S. Const., amend. IV; Ill. Const.

1970, art. I, §6. The threshold question is whether a seizure occurred. People v. Jones,

190 Ill. App. 3d 416, 421, 545 N.E.2d 1332, 1335 (1989). A seizure occurs when, by

physical force or a show of authority, a police officer limits a citizen's liberty. Jones, 190
Ill. App. 3d at 421, 545 N.E.2d at 1334. More plainly, a police officer "seizes" a person

when he or she accosts that person and denies that person the freedom to walk away.

                                             -4-
Terry v. Ohio, 392 U.S. 1, 16, 20 L. Ed. 2d 889, 903, 88 S. Ct. 1868, 1877 (1968).

Obviously, by pulling their squad car in front of defendant's vehicle, pointing their

pistols at him, commanding him to raise his hands and come out of the vehicle, and

when he did come out (or they pulled him out), handcuffing him, the police limited his

liberty and, therefore, seized him.

              The next question is whether the "seizure" was "unreasonable" (U.S.

Const., amend. IV; Ill. Const. 1970, art. I, §6); for "what the [c]onstitution forbids is not

all searches and seizures, but unreasonable searches and seizures" (Elkins v. United

States, 364 U.S. 206, 222, 4 L. Ed. 2d 1669, 1680, 80 S. Ct. 1437, 1446 (1960)). To

answer that question, we must determine what kind of seizure it initially was. Case law

recognizes two types of seizures of the person: an investigatory stop and an arrest.

People v. Murray, 137 Ill. 2d 382, 387, 560 N.E.2d 309, 311 (1990). To be reasonable, an

arrest requires probable cause, whereas an investigatory stop requires reasonable

suspicion. People v. Montgomery, 332 Ill. App. 3d 817, 820-21, 773 N.E.2d 225, 228

(2002). The former standard is more stringent than the latter. People v. Lampitok, 207
Ill. 2d 231, 255, 798 N.E.2d 91, 106 (2003). "Probable cause exists if the facts and

circumstances known to the officer warrant a prudent man in believing that the offense

has been committed." Henry v. United States, 361 U.S. 98, 102, 4 L. Ed. 2d 134, 138, 80
S. Ct. 168, 171 (1959). "Reasonable suspicion exists when 'articulable facts which, taken

together with the rational inferences from those facts, *** warrant a reasonably prudent

officer' to investigate further [for criminal activity]." Lampitok, 207 Ill. 2d at 255, 798

N.E.2d at 106, quoting Maryland v. Buie, 494 U.S. 325, 334, 108 L. Ed. 2d 276, 286, 110
S. Ct. 1093, 1098 (1990). Though less than probable cause, reasonable suspicion is more

                                             -5-
than a hunch on the officer's part; it is an objective standard: the officer's subjective

belief that he or she has an adequate cause for suspicion will not suffice. Lampitok, 207
Ill. 2d at 255, 798 N.E.2d at 106-07.

              An arrest requires a stronger justification than an investigatory stop

because an arrest is a lengthier seizure of the person. People v. Waddell, 190 Ill. App. 3d
914, 926, 546 N.E.2d 1068, 1075 (1989). An investigatory stop (often called a "Terry

stop" after Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968)) is a short

detention of the person--a detention lasting no longer than is necessary to perform a

brief investigation. People v. Hess, 314 Ill. App. 3d 306, 310, 732 N.E.2d 674, 677

(2000); 725 ILCS 5/107-14 (West 2006). A detention for a period longer than is

necessary to perform a brief investigation is considered to be an arrest. People v. Hardy,

142 Ill. App. 3d 108, 114, 491 N.E.2d 493, 498 (1986); People v. Roberts, 96 Ill. App. 3d
930, 933-34, 422 N.E.2d 154, 156-57 (1981). "[During] a lawful traffic stop, the police

may, as a matter of course, order the driver and the passengers out of the vehicle[,]

pending the completion of the stop[,] without violating the protections of the fourth

amendment." People v. Synnott, 349 Ill. App. 3d 223, 228, 811 N.E.2d 236, 241 (2004).

Because it would be illogical to grant police officers the authority to make an investiga-

tory stop while denying them the authority to enforce or effectuate that stop, the status

or nature of the investigatory stop does not change merely by virtue of the officer's

drawing a gun or using handcuffs. People v. Moore, 294 Ill. App. 3d 410, 415, 689
N.E.2d 1181, 1185 (1998); Waddell, 190 Ill. App. 3d at 928, 546 N.E.2d at 1076. "Re-

gardless of the initial restraint of the person's movement, whether a stop becomes an

arrest is determined by the length of time the person is detained and the scope of the

                                            -6-
investigation that follows the initial stop." People v. Ross, 317 Ill. App. 3d 26, 32, 739
N.E.2d 50, 56 (2000); see also People v. Walters, 256 Ill. App. 3d 231, 237, 627 N.E.2d
1280, 1285 (1994); People v. Smith, 208 Ill. App. 3d 44, 49-50, 566 N.E.2d 939, 943

(1991).

              By drawing their pistols and putting defendant in handcuffs, the police did

not arrest him. Gannon testified he radioed the other officers to approach the Yukon for

the purpose of investigating a possible drug transaction. Soon after the police converged

on the Yukon and ordered the occupants out, they saw the cocaine in plain view; at that

point, they acquired probable cause to arrest defendant. See People v. Stroud, 189 Ill.

App. 3d 1034, 1038, 546 N.E.2d 293, 294 (1989). The issue is whether they had

reasonable suspicion to justify an investigatory stop in the first place, for without the

stop, they would not have opened the doors of the Yukon and seen the cocaine in plain

view. See People v. Reynolds, 101 Ill. App. 3d 576, 580, 428 N.E.2d 694, 697 (1981)

(evidence obtained as a result of a violation of the defendant's fourth-amendment rights

must be suppressed as "fruit of the poisonous tree").

                 C. Did the Police Have Cause for Reasonable Suspicion?

              In Brown v. Texas, 443 U.S. 47, 52, 61 L. Ed. 2d 357, 362-63, 99 S. Ct.
2637, 2641 (1979), the Supreme Court held that a person's presence in an area of

expected criminal activity was not enough, in itself, to support a reasonable, particular-

ized suspicion that the person was committing a crime. The standard of reasonable

suspicion required something more-- and that "something more" had to be something

other than what people commonly did (otherwise, the high-crime area would effectively

be the sole basis of reasonable suspicion). In Brown, two police officers were cruising in

                                            -7-
their patrol car through an area of El Paso that had a high incidence of drug traffic when

"[t]hey observed [the] appellant and another man walking in opposite directions away

from one another in an alley. Although the two men were a few feet apart when they

first were seen, Officer Venegas later testified that both officers believed the two had

been together or were about to meet until the patrol appeared." Brown, 443 U.S. at 48,

61 L. Ed. 2d at 360, 99 S. Ct. at 2639. The Supreme Court explained: "The flaw in the

State's case is that none of the circumstances preceding the officers' detention of [the]

appellant justified a reasonable suspicion that he was involved in criminal conduct.

Officer Venegas testified at [the] appellant's trial that the situation in the alley 'looked

suspicious,' but he was unable to point to any facts supporting that conclusion." Brown,
443 U.S. at 51-52, 61 L. Ed. 2d at 362, 99 S. Ct. at 2641. Then, in a footnote, the Su-

preme Court added: "This situation is to be distinguished from the observations of a

trained, experienced police officer who is able to perceive and articulate meaning in

given conduct which would be wholly innocent to the untrained observer." Brown, 443
U.S. at 52 n.2, 61 L. Ed. 2d at 362 n.2, 99 S. Ct. at 2641 n.2. The Supreme Court

continued: "There is no indication in the record that it was unusual for people to be in

the alley. The fact that [the] appellant was in a neighborhood frequented by drug users,

standing alone, is not a basis for concluding that [the] appellant himself was engaged in

criminal conduct. In short, the appellant's activity was no different from the activity of

other pedestrians in that neighborhood." Brown, 443 U.S. at 52, 61 L. Ed. 2d at 362-63,
99 S. Ct. at 2641.

              If Venegas had testified, as a "trained, experienced police officer," that

drug dealers often met their clients in alleys, it seems doubtful that such testimony

                                             -8-
would have made a difference, for the fact would have remained that pedestrians

commonly and in perfect innocence encountered other pedestrians in alleys. Although

courts consider the training and experience of the officer as part of the totality of

circumstances, they need not implicitly accept all of the officer's suspicions as reason-

able, " 'nor does mere experience mean that an [officer's] perceptions are justified by the

objective facts. The "basis of the police action must be such that it can be reviewed

judicially by an objective standard." ' " (Emphasis in original.) State v. Young, 212 Wis.
2d 417, 429, 569 N.W.2d 84, 90 (Wis. App. 1997), quoting United States v.

Buenaventura-Ariza, 615 F.2d 29, 36 (2d Cir. 1980), quoting United States v. Rico, 594
F.2d 320, 324 (2d Cir. 1979).

              In Illinois v. Wardlow, 528 U.S. 119, 121-22, 145 L. Ed. 2d 570, 574-75, 120
S. Ct. 673, 674-75 (2000), the objective fact, over and above the heavy narcotics traffick-

ing in the neighborhood, was the defendant's unprovoked flight at the approach of the

police car. Running from a police officer is different from casually walking through an

alley. Lots of people walk through alleys, but, comparatively speaking, not many people

spontaneously run from police officers. "Headlong flight--wherever it occurs--is the

consummate act of evasion: it is not necessarily indicative of wrongdoing, but it is

certainly suggestive of such." Wardlow, 528 U.S. at 124, 145 L. Ed. 2d at 576, 119 S. Ct.

at 676. Running from a police officer in a high-crime neighborhood--or, indeed,

anywhere ("wherever it occurs")--was enough to arouse reasonable suspicion. Wardlow,
528 U.S. at 124, 145 L. Ed. 2d at 576, 120 S. Ct. at 676.

              In the present case, defendant did not flee, and we have found no Illinois

case with facts comparable to this one. Because the determination of reasonable

                                            -9-
suspicion is multifaceted and fact-intensive, " 'one determination will seldom be a useful

"precedent" for another.' " Ornelas v. United States, 517 U.S. 690, 698, 134 L. Ed. 2d
911, 920, 116 S. Ct. 1657, 1662 (1996), quoting Illinois v. Gates, 462 U.S. 213, 238 n.11,

76 L. Ed. 2d 527, 548 n.11, 103 S. Ct. 2317, 2332 n.11 (1983). We have found two cases

from other jurisdictions, however, that are analogous in their facts.

              In the first case, Riley v. State, 892 A.2d 370, 372 (Del. 2006), some

Newark police officers were monitoring the parking lot of a liquor store for sales of

liquor to minors. The Supreme Court of Delaware accepted the characterization of this

parking lot as a high-crime area: it was "arguably a location known for the crime of

'providing alcohol to minors.' " Riley, 892 A.2d at 376. At 8 p.m., a Ford Escort arrived

with two female passengers, both of whom appeared to be underage. Riley, 892 A.2d at

372. Five to ten minutes later, a Ford Taurus parked one or two spaces from the Escort.

Riley, 892 A.2d at 372. The defendant, John A. Riley, got out of the Taurus and entered

the rear passenger side of the Escort. Riley, 892 A.2d at 372. The two women then

turned to face Riley and, while periodically "'looking around,'" had a conversation with

him. Riley, 892 A.2d at 372. "Based upon these observations and prior investigations of

adults providing alcohol to minors, [the] officers believed they might have been witness-

ing a request by the underage girls for the man to purchase them alcohol or, perhaps, a

drug transaction." Riley, 892 A.2d at 373. The officers pulled their car behind the

Escort to prevent it from driving away. Riley, 892 A.2d at 373. Displaying their badges

and identifying themselves as police, they approached the Escort, and when Riley failed

to show his hands, they opened the door and asked him to step out. Riley, 892 A.2d at

373. They smelled marijuana and saw a bottle of pills on the floor of the Escort (as it

                                           - 10 -
turned out, the bottle contained Xanax not in the original container). Riley, 892 A.2d at

373. An officer asked Riley where the drugs were, and Riley showed him the marijuana

in his lap. Riley, 892 A.2d at 373.

              The Supreme Court of Delaware stated that although Riley's presence in a

high-crime area could have been a factor for the police to consider when evaluating the

possibility of a crime in progress, it was not enough, by itself, to create reasonable

suspicion. Riley, 892 A.2d at 376. The court further held that Riley's getting out of the

Taurus, entering the Escort, and speaking to underage girls--in conjunction with the

circumstance that they were in a high-crime area--still was insufficient to create

reasonable suspicion. Riley, 892 A.2d at 378. "The observations of the officers were all

consistent with innocent behavior." Riley, 892 A.2d at 378.

              In the second case, Davis v. State, 858 N.E.2d 168, 170 (Ind. App. 2006), a

24-hour Marathon gas station in Indianapolis was the site of 20 to 50 arrests over the

past four years, mostly for narcotics, illegal firearms, and prostitution. A police officer

saw a Ford Taurus pull into the gas station and, 10 minutes later, a second vehicle pull

into the gas station and park next to the Taurus. Davis, 858 N.E.2d at 170. The front-

seat passenger of the Taurus got into the front passenger seat of the second vehicle,

which then circled the lot and left the gas station. Davis, 858 N.E.2d at 170. The officer

stopped the Taurus on suspicion of drug activity. Davis, 858 N.E.2d at 171. The Court of

Appeals of Indiana agreed with the defendant that "to label the behavior displayed by

the vehicles in this case as suspicious would give the police leave to legally stop anyone

in a neighborhood known for its unlawful activity, regardless of the seemingly innocent

behavior portrayed by citizens." (Emphasis in original.) Davis, 858 N.E.2d at 173.

                                            - 11 -
Presence in a high-crime area, by itself, was insufficient to justify an investigatory stop.

Davis, 858 N.E.2d at 173. The appellate court concluded that when weighed against the

public interest, the individual's right to freedom from arbitrary interference by the

police should prevail and that the trial court erred in denying the motion for suppres-

sion. Davis, 858 N.E.2d at 173.

              When assessing the reasonableness of a seizure, we weigh " ' "the public

interest" ' " against " ' "the individual's right to personal security free from arbitrary

interference by law officers." ' " Brown, 443 U.S. at 50, 61 L. Ed. 2d at 361, 99 S. Ct. at

2640, quoting Pennsylvania v. Mimms, 434 U.S. 106, 109, 54 L. Ed. 2d 331, 336, 98 S.

Ct. 330, 332 (1977), quoting United States v. Brignoni-Ponce, 422 U.S. 873, 878, 45 L.

Ed. 2d 607, 615, 95 S. Ct. 2574, 2579 (1975). When the facts used to justify an investiga-

tory detention " 'describe a very large category of presumably innocent travelers, who

would be subject to virtually random seizures' " (People v. Ortiz, 317 Ill. App. 3d 212,

225, 738 N.E.2d 1011, 1021 (2000), quoting Reid v. Georgia, 448 U.S. 438, 441, 65 L. Ed.
2d 890, 894, 100 S. Ct. 2752, 2754 (1980)), the balance "tilts in favor of freedom from

police interference" (Brown, 443 U.S. at 52, 61 L. Ed. 2d at 363, 99 S. Ct. at 2641). A

very large category of innocent travelers get out of their own cars and into other people's

cars. Teenagers do so. Friends do so when they simply want to confer together and

make plans for the day. If we deemed such behavior, together with presence in a high-

crime neighborhood, to create reasonable suspicion, we would be giving the police

absolute discretion to intrude into the lives of this broad category of innocent travelers

simply because they had the misfortune to visit or reside in a high-crime neighborhood.

"If the facts of this case were sufficient grounds for a temporary detention, every person

                                             - 12 -
who meets a friend *** to exchange football tickets or engage in a brief conversation

would be subject to police investigation." Green v. State, 744 S.W.2d 313, 314 (Tex. App.

1988). We would be giving the police "implicit authorization to create and apply an

inferior set of rights to individuals in high-crime areas, presumably because those

individuals are regarded as being less worthy than other citizens." J. Herbert, Can't You

See What I'm Saying? Making Expressive Conduct a Crime in High-Crime Areas, 9 Geo.

J. on Poverty L. & Pol'y 135, 136 (2002). "The character of the neighborhood as one

prone to crime or narcotics sales can come to dominate the reasonable[-]suspicion

inquiry, allowing stops even where the particularized observations of the suspect offered

in support of the stop are extremely minimal." M. Raymond, Down on the Corner, Out

in the Street: Considering the Character of the Neighborhood in Evaluating Reasonable

Suspicion, 60 Ohio St. L.J. 99, 99 (1999). We conclude that beyond the character of the

neighborhood, the observations in this case are too minimal to support a reasonable

suspicion and the balance tilts in favor of the individual's right to personal security and

freedom from arbitrary detention.

                                    III. CONCLUSION

              For the foregoing reasons, we affirm the circuit court's judgment.

              Affirmed.

              KNECHT, J., concurs.

              MYERSCOUGH, J., dissents.




                                           - 13 -
              JUSTICE MYERSCOUGH, dissenting:

              I respectfully dissent. While I recognize the out-of-state precedent cited by

the majority, the totality of the circumstances in this case demonstrates the officers had

reasonable, articulable suspicion of criminal activity.

              Whether a Terry stop was reasonable is determined by looking at the

totality of the circumstances. People v. Cordero, 358 Ill. App. 3d 121, 125, 830 N.E.2d
830, 834 (2005) (finding that mere presence of a car in a parking lot after hours was

insufficient to justify a Terry stop where the officer did not testify that the area was a

high-crime area or that she was aware of recent criminal activity in the area). While

being parked in a high-crime area does not alone create reasonable suspicion, it is a

factor to consider. See Wardlow, 528 U.S. at 124, 145 L. Ed. 2d at 576, 120 S. Ct. at 676.

              In this case, given the totality of the circumstances, the officers had

reasonable suspicion of criminal activity to justify the initial seizure of defendant.

Gannon testified that defendant had parked in a high-crime area in front of a house

known as the hangout for a local gang.     Gannon also testified that he had personally

been involved in four weapon seizures from people either coming to or leaving 1128 East

Leafland in the two months prior to this incident and had been involved in drug

transactions "at that location." Evidence of recent crime activity in the area can be a

factor supporting reasonable suspicion. See People v. Rivera, 304 Ill. App. 3d 124, 128,

709 N.E.2d 710, 713 (1999) (finding the defendant's presence in an airport parking lot at

8 p.m. when no airport offices were open and where prior burglaries had occurred

supported reasonable suspicion justifying the stop). Moreover, Gannon testified he was

familiar with drug transactions. Although Gannon did not observe drugs changing

                                            - 14 -
hands, he did testify that the actions of defendant and the other two men--meeting at a

location, individuals exiting one vehicle and entering the other vehicle--were consistent

with other drug transactions he had observed.

             I would also find that the officers' act of drawing their weapons was

reasonable. When arrest-like measures are used, such as drawing weapons, the mea-

sures must be "'"reasonable in light of the circumstances that prompted the stop or that

developed during its course."'" People v. Nitz, 371 Ill. App. 3d 747, 754, 863 N.E.2d 817,

823-24 (2007) (involving handcuffing), quoting 4 W. LaFave, Search & Seizure §9.2(d),

at 304 (4th ed. 2004), quoting United States v. Acosta-Colon, 157 F.3d 9, 15 (1st Cir.

1998).

             Individuals involved in the drug trade often carry weapons. People v.

Austin, 365 Ill. App. 3d 496, 506, 849 N.E.2d 112, 121 (2006) (involving a pat down for

officer safety). Because drug arrests have inherent dangers, it may be entirely reason-

able for officers to draw their weapons if confronting a drug suspect. See United States

v. Askew, 403 F.3d 496, 508 (7th Cir. 2005) (finding that officers executed a Terry stop,

not an arrest, when they surrounded the defendant's car and approached with their guns

drawn; such actions were reasonable in light of suspicion that one of the people in the

car was about to commit a drug-related crime).

             In this case, not only did the officers suspect defendant was engaged in a

drug transaction, the officers knew that the area was a high-crime area where a number

of weapon seizures had occurred. Moreover, when told to put his hands up, defendant

reached down. On these facts, the officer's actions were reasonable. Because the officers

had reasonable, articulable suspicion that defendant was committing or about to

                                          - 15 -
commit a crime, and because the officers acted reasonably when drawing their weapons,

I would reverse the trial court's order suppressing the evidence.




                                          - 16 -